DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,211,147 (Gordon) in view of U.S. Patent Application Publication No. 2013/0296939 (Perkins) and U.S. Patent Application Publication No. 2013/0226240 (Abdou).
Regarding claim 1, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104) comprising an aperture (222); a transverse member (110) between the first plate and the second plate, wherein the transverse member is configured to fit through the aperture of the second plate (see Fig. 12, e.g.); and a post (112/114) coupled to the transverse member.

Gordon fails to disclose a spring mechanism between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain the compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate 
Regarding claim 2, Abdou suggests wherein the spring mechanism is comprised of at least one washer (see Figs. 1, 2, and 15B and paragraphs [0091] and [0102]).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art to use a washer as Abdou suggests “any other springlike device or malleable member that functions as a spring” may be used (see paragraph [0102]).
Regarding claim 7, Gordon fails to disclose further comprising a fastener on the second plate that tightens on the transverse member.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), and a fastener (46) on the second plate that tightens on the transverse member (see paragraph [0042] and Fig. 6).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to utilize a fastener positioned through the second plate and configured to fix the position of the second plate along the 
	Regarding claim 22, Gordon discloses further comprising the post (112/114) disposed through a hole (140) in the first plate and coupled to the transverse member (see Fig. 12, e.g.).
Regarding claim 25, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104); a transverse member (110) between the first plate and the second plate, wherein the second plate is configured to slidingly translate along a length of the transverse member (plate 104 may slidingly translate along at least decreased diameter portion 270 of transverse member 14 prior to locking of plate 104 and transverse member 14 together, see Fig. 3 and col. 12, line 36 – col. 13, line 2); and a post (112/114) coupled to the transverse member away from the second plate.
Gordon fails to disclose a fastener configured to fix the position of the second plate along the transverse member without engaging the post.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), and a fastener (46) positioned through the second plate and configured to fix the position of the second plate along the transverse member, wherein the fastener does not engage the post (see paragraph [0042] and Fig. 6; fastener 46 for fixing the position of second plate 38 does not engage 
Gordon fails to disclose a spring mechanism between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain the compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device (via providing a tightening force on the first plate toward the second plate, see paragraphs [0091], [0107], [0137], [0140]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interspinous process device of Gordon in view of Perkins to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate as suggested by Abdou in order to bias the device against the adjacent bone and prevent loosening of the device (see Abdou, paragraphs [0091], [0107], [0137], [0140]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Perkins and Abdou, and further in view of U.S. Patent Application Publication No. 2013/0338712 (Massenzio).
Regarding claims 3 and 4, Gordon in view of Perkins and Abdou fails to suggest wherein the spring mechanism is comprised of a helical spring or an elastomeric material. However, Abdou suggests “any other spring-like device or malleable member that functions as a spring” may be used as a spring mechanism 190. Additionally, Massenzio discloses a spinal device including a spring mechanism (6), wherein the spring mechanism for providing a biasing force is disclosed as being a helical spring or elastomeric material (see paragraph [0078]). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon in view of Perkins and Abdou to utilize a helical spring or elastomeric material as the spring mechanism as suggested by Massenzio as such a modification merely involves substituting one known spring mechanism from a known spinal device for another spring mechanism from another known spinal device without any unpredictable results.
Claims 5, 13, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou.
Regarding claim 5, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104); a transverse member (110) between the first plate and the second plate, wherein the second plate is configured to slidingly translate along a length of the transverse member (plate 104 may slidingly translate along at least decreased diameter portion 270 of transverse member 14 prior 
Gordon fails to disclose a spring mechanism (50) between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device (via providing a tightening force on the first plate toward the second plate, see paragraphs [0091], [0107], [0137], [0140]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interspinous process device of Perkins to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate as suggested by Abdou in order to bias the device against the adjacent bone and prevent loosening of the device (see Abdou, paragraphs [0091], [0107], [0137], [0140]).
Regarding claim 13, Abdou suggests wherein the spring mechanism is comprised of at least one washer (see Figs. 1, 2, and 15B and paragraphs [0091] and [0102]).  Alternatively, it would have been prima facie obvious to a person of ordinary 
Regarding claim 16, Abdou suggests wherein at least a portion of the device has a coating made of one or more of titanium and hydroxylapatite (see paragraph [0136]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to include a coating as suggested by Abdou in order to facilitate osseointegration of the device with adjacent bone (see Abdou, paragraph [0136]).
Regarding claim 24, Gordon discloses further comprising the post (112/114) disposed through a hole (140) in the first plate and coupled to the transverse member (see Fig. 12, e.g.).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of U.S. Patent Application Publication No. 2006/0235391 (Sutterlin).
Regarding claim 9, Gordon in view of Abdou fails to suggest wherein a first surface of the transverse member has an angle with respect to a second opposite surface of the transverse member.  However, Sutterlin discloses that a spacer wedge of a spinal implant may include surfaces angled relative to each other to define a wedge angle (see paragraph [0094]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the transverse member have a surface angled relative to an opposite surface as suggested by Sutterlin in order to provide  a wedge angle to facilitate distraction of the adjacent spinous processes.
claims 10 and 11, Gordon in view of Abdou and Sutterlin fails to suggest wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the angle at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of U.S. Patent Application Publication No. 2012/0259366 (Lange).
Regarding claim 9, Gordon in view of Abdou fails to suggest wherein a first surface of the transverse member has an angle with respect to a second opposite surface of the transverse member.  However, Lange discloses a spinal device wherein an upper surface (22) of an interspinous transverse portion of the spinal device is angled relative to a lower surface (32) of the interspinous transverse portion (see Fig. 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the transverse member have a surface angled relative to an opposite surface as suggested by Lange in order to provide  a wedge angle to facilitate distraction of the adjacent spinous processes.
claims 10 and 11, Gordon in view of Abdou and Lange fails to suggest wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the angle at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of Massenzio.
Regarding claims 14 and 15, Gordon in view of Abdou fails to suggest wherein the spring mechanism is comprised of a helical spring or an elastomeric material. However, Abdou suggests “any other spring-like device or malleable member that functions as a spring” may be used as a spring mechanism 190. Additionally, Massenzio discloses a spinal device including a spring mechanism (6), wherein the spring mechanism for providing a biasing force is disclosed as being a helical spring or elastomeric material (see paragraph [0078]). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon in view of Abdou to utilize a helical spring or elastomeric material as the spring mechanism as suggested by Massenzio as such a modification .
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Perkins and Abdou, and further in view of U.S. Patent Application Publication No. 2011/0166600 (Lamborne).
Regarding claim 21, Gordon in view of Perkins and Abdou fails to suggest wherein the transverse member comprises a hollow chamber and at least one opening on a side wall of the transverse member that is in fluid communication with the hollow chamber.  However, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a hollow chamber (120) and at least one opening (118) on a side wall of the transverse member that is in fluid communication with the hollow chamber.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse member to have a hollow chamber and side wall opening as suggested by Lamborne in order to facilitate fusion by bone growth between the spinous processes (see Lamborne, paragraph [0073]).
Regarding claim 26, Gordon suggests that a chamber may be formed between the plates and spinous processes to further promote fusion between the spinous processes (see col. 8, lines 42-46).  Additionally, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a chamber (120) configured to hold material (124) to assist bone growth (see paragraph [0073]).  It would have been prima facie obvious to a person of ordinary skill in the art before the .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of Lamborne.
Regarding claim 23, Gordon in view of Abdou fails to suggest wherein the transverse member comprises a hollow chamber and at least one opening on a side wall of the transverse member that is in fluid communication with the hollow chamber.  However, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a hollow chamber (120) and at least one opening (118) on a side wall of the transverse member that is in fluid communication with the hollow chamber.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse member to have a hollow chamber and side wall opening as suggested by Lamborne in order to facilitate fusion by bone growth between the spinous processes (see Lamborne, paragraph [0073]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Perkins and Abdou, and further in view of U.S. Patent Application Publication No. 2010/0318127 (Phan).  
claim 27, Gordon discloses further comprising spikes (246) on the first and second plates (102/104), but fails to disclose wherein the spikes on the first plate are not aligned with the spikes on the second plate.  However, Phan discloses an interspinous implant (10) discloses opposing first and second plates (30, see Fig. 1), wherein spikes (33) on the first plate are not aligned with spikes (33) on the second plate (see paragraph [0034]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the spikes on the first and second plates of Gordon to not be in alignment as suggested by Phan in order to prevent the spikes from contacting each other when the plates are engaged with the spinous processes (see Phan, paragraph [0034]).
Response to Arguments
Applicant’s arguments with respect to claim 27 have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 of the Remarks that Gordon teaches away from the examiner’s modification to modify the interspinous process device to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate.  Applicant argues that the locking mechanism 108 of Gordon is designed so that no additional or unintentional compression is placed on the spinous processes, and that no rotation or relative movement can occur between the two plates.  Thus, Applicant argues Gordon teaches away from using a spring mechanism to urge the first and second plates toward each other.  The examiner disagrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773